Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Construction
Applicant is advised, in compliance with the broadest and reasonable interpretation (BRI) guidelines set forth by the MPEP, during the patent’s application prosecution, the office personnel may not import a substance of the specification into the claims. See MPEP §2111.01.  Furthermore, the languages describe operational environment, result, or intended operation, which do not require manipulative or structural change, in a preamble, wherein, whereby, contingent clauses, or the like, will not be given patentable weight.  See MPEP § 2111.04, MPEP § 2173.05(h). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 15 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 1 and 15 recite the limitation "the granularity of the resource is determined,” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the granularity of the resource is determined in accordance with the first data,” will be 
In addition, the same also renders the claims indefinite because it is not clear whether the wherein statements that include, “granularity of the resources is determined,” in claims 1-4 and 15-19, are performed by the infrastructure equipment or the mobile device; or they merely are technical environments that require no action to perform.  Furthermore, the terms “granularity of the resources” also render the claims indefinite because it’s not clear which of the two resources the granularity referred thereto. 
Relied on the above reasons and the BRI guidelines cited above, the text presented by the wherein clauses includes “the granularity of the resource is determined in accordance with …”as cited in claims 1-4, and 15-18 are considered as variation of technical environments of claims 1 and 15, which do not require manipulative act to perform, and therefore have no patentable weight.  
Applicant is suggested to revise said wherein statements to include process or act that would be performed by the claimed devices for further examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4-6, 8, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or,  in the alternative, under 35 U.S.C. 103 as obvious over “Hong,” (US 2020/0351876).
As to claims 1 and 15, Hong discloses the invention substantially, including an infrastructure equipment for use in a telecommunications system, the infrastructure equipment (e.g., base station (BS), or the like, comprising transceiver circuitry and control circuitry, whereby the transceiver circuitry, under control of the control circuitry, is configured to: 
transmit (receive) first data to a first mobile device (from infrastructure equipment) (¶ 0015, “transmitting a first service data by allocating a first resource through scheduling the first service data to be transmitted to a first terminal,”) --- and second (punctured) data to a second mobile device, (¶ 0015, “identifying whether a second service data to be transmitted to ... a second terminal… using… some of the first resource during a transmission of the first service data to the first terminal, transmitting the second service data by allocating the second service data to… some of the first resource …  ” ) ---  wherein the transmission period of the second (punctured) data is shorter than the transmission period of the first data and the second data is transmitted after the start of the first data, and uses transmission resources allocated to, the first data (as suggested in the specification ¶ 0053, the first data is eMBB data, whereas the second data is URLLC data; in ¶ 0007, Hong teaches the nature of TTIs of URLLC and EMBB, “the URLLC service needs to apply a transmission time interval (TTI) shorter than the eMBB service”; in  ¶¶ 0024, 0050-0056, Hong teaches the second data is transmitted after start of the first data, “FIG. 1B is a diagram illustrating a case in which an ultra-reliable and low latency communication (URLLC) service is allocated to a resource allocation area of the eMBB  service according to an embodiment of the present disclosure”; “resources in the area of eMBB service data 140, and may insert a URLLC data 131 into the punctured location and transmit the inserted URLLC data 131” ).
transmit to the first mobile device, indication data that contains information identifying the resources allocated to the second (punctured) data (in ¶¶ 0016, 0056-0062, 0107, Hong teaches indication (data) information that contains granularity or code block information may be transmitted from the BS and received by the terminal for decoding the URLLC service data that was transmitted by puncturing the first service (eMBB) data), wherein a granularity of the resource is determined in accordance with the first data, (¶ 0208, “the first terminal may use the indication information as described above to confirm whether the second service data is included in the resource area allocated to the first terminal in the first resource, eMBB #1 resource 201, allocated to receive the first service data.”).
As to claims 6, and 20, Hong discloses the invention substantially, including wherein the second data is formed of symbols and the granularity of the resources is the smallest number of symbols that can be occupied by the second data (in ¶ 0065, Hong teaches standard use of the URLLC and eMBB data in OFDM symbol URLLC, in comparison, of all allocated resource (eMBB resource, URLLC resource), the resource of URLLS is smallest and for the URLLC data to occupy; ¶ 0053, “the URLLC service may be allocated resources in a time interval unit of a short TTI or mini slot 120 instead of the unit of the long TTI 100”; 0123, “that mini slot 120 may include at least one OFDM symbol.”). 
As to claims 4, 5, 18, and 19, Hong discloses the invention substantially, including wherein the granularity of the resources is a function of the code rate of the first data, (¶ 0128, Hong teaches resource element, e.g., granularity of the resource may be determined from encoding rate, “the indication information 611 to 617 transmitted from the eMBB #1 resource 610 allocated to the first terminal…. may be applied with different modulation methods and different channel encoding techniques or channel encoding rates.”) 
As to claim 8, Hong discloses the invention substantially, including wherein the granularity of the resources allocated to the second data is a multiple of the minimum of the size of the second data (¶¶ 0053, 0055, 0067 “[t]he mini slot 120 in which data is transmitted in the long TTI 100 may include a time interval unit of at least two mini slot TTIs 120.”). 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Hong.”
As to claims 2, 3, 16, and 17, as cited above, Hong discloses the invention substantially, including the transmission of the second data (e.g., URLLC service data) uses some of the resource allocated for transmission of the first data (e.g., eMBB #1), which clearly teaches, (a) correlation 
Even though, Hong does not explicitly state, granularity of resource is determined based on size, or percentage of the size of the first data. 
It would have been obvious to an ordinary skilled in the art at the time the invention was filed to configure the equipment and the device to operate in the technical environment that one resource is determined by size or portion (i.e., percentage) of a bigger resource, such as the resource of the first data, because the second resource is a portion of, and relate to, the size of the first resource. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches an infrastructure equipment Infrastructure equipment comprises a transceiver circuitry and control circuitry that are configured to use resources allocated a first data to transmit a second data that has transmission period shorter that the first data, and are configured to transmit a corresponding mobile device, a re-transmit data that contains information indicating that retransmission of the first data whose resources were allocated to the second data will take place after the transmission of the first data
Claims 10-14 are dependent of, and further limit the allowed claim.  They are allowed by the same rational set forth above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        3/25/2021